DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-18, drawn to a prismatic mold, classified in  B29L 2031/757.
II. Claim 19, drawn to an attachment system including a severing element, classified in B29L 2031/757.
III. Claim 20, drawn to a method of manufacturing a prismatic mold, classified in B29C64/118.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because it does not require a stop wall.  The subcombination has separate utility such as a die.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be 
Inventions I and III are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product could be made by a materially different process such as molding or casting.
Inventions II and III are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product could be made by a materially different process such as molding or casting.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
In the present application, a search for one invention would include classifications not required for the other inventions.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with both inventors on December 29, 2020 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 19 and 20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Drawings
The drawings filed 9/28/2018 are accepted.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
With regards to claim 1, said claim is indefinite because it is not clear what is meant by “a sidewall extending upward from the floor and having a length along longitudinal axis of the floor and a height, the distance between the sidewall's height and the floor forming a first depth of the molding surface, and a stopping wall.”  Does the sidewall form the stopping wall or is the stopping wall a distinct feature from the side wall?
Furthermore, claim 1 is held to be indefinite because it is unclear what is meant by the term “a distinguishing device.”  Said term is not defined in the specification and does not have an art-accepted meaning.
Additionally, said claim is held to be indefinite because it is unclear whether the “indentation having a volume that accommodates the distinguishing device and an adhesive,” is the same as the “at least on indentation” or a distinct indentation. 
Said claim is further held to be indefinite because it is unclear what is meant by “the sidewall dimensioned to accommodate a ribbon…”  It is unclear from the specification how a sidewall is “dimensioned to accommodate a ribbon.”  Additionally, the claim requires the ribbon be “in a fixed position over the distinguishing device” Said limitation is indefinite because it is unclear if the distinguishing device is being positively recited (must be present) or not.  Furthermore, said claim is held to be indefinite because it is unclear how a sidewall can hold a ribbon in a fixed, predetermined position.” It also is unclear what is mean by “a latitudinal plane”-how does one distinguish said plane from other planes?
Similarly, said claim is further held to be indefinite because it is unclear what is meant by “the stopping wall dimensioned to accommodate a ribbon…”  It is unclear from the specification how a stopping wall is “dimensioned to accommodate a ribbon.”  Additionally, the claim requires the ribbon be “in a fixed position over the distinguishing device” Said limitation is indefinite because it is unclear if the 
With regards to claim 2, said claim is held to be indefinite because it is unclear what is meant by  “campaign clasp,” “campaign star,” “citation star,” “enlistment bar,” “insignia, a globe,” “an “A” device,” “an “M” device,” “an “N” device,” “commendation star,” “oak leaf cluster” “operational distinguishing device,” “an “R” device,” “service star,” “strike numeral,” “flight numeral” and “a “V” device” are not defined in the specification and do not have art-accepted definitions.
With regards to claim 5, said claim is held to be indefinite because it is unclear what is meant by the indentation being “dimensioned to accommodate an adhesive and prevent an excess of the adhesive from being transferred to the ribbon.”  What constitutes “Excess adhesive.”  When is the transfer of adhesive to the ribbon evaluated-when the ribbon is slid into the channel;  at the time of pressing, etc.
With regards to claim 6, said claim is held to be indefinite because it is unclear what is meant by an indentation “measured according to on military uniform regulations.”   Specifically, the term “on military uniform regulations” is not defined in the specification.  Furthermore, there is no art-accepted definition for said term.  It also is not clear said term is limited to U.S. military uniform regulations.
	With regards to claim 9, said claim is held to be indefinite because it is unclear what is meant by “at least a second molding surface positioned comprising a floor.”  Furthermore, it is unclear what is meant by “the second molding surface positioned at an angle to the first molding surface.”  Must the angle be less than a certain degree-e.g. 180. Must the additional surface be positioned on a different side of the mold or can it be linearly arranged?
With regards to claim 10, said claim is held to be indefinite because it is unclear what is meant by “a third molding surface positioned at an angle to the first and second molding surface.”
	With regards to claim 11, said claim is held to be indefinite because it is unclear what is meant by “the third molding surface positioned at an angle to the first, second, and third molding surface.”
	With regards to claim 12, said claim is held to be indefinite because it is unclear what is meant by “the prismatic mold of claim,” it is unclear from which claim said claim depends.

	With regards to claim 14, said claim is held to be indefinite because it is unclear what is meant by “the molding surface is comprised of a 3D printer filament.”  Is the surface comprised of filaments or was made using 3D printer filaments?
With regards to claim 18, said claim is held to be indefinite because it is unclear what is meant by “ the molding surface is integral with the prismatic mold.”  How does one determine if said surface and mold are “integral.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez (US 5,415,723) in view of Kessler (US 6,884,489)
Rodriguez teaches a die assembly (herein understood to read on the claimed “prismatic mold” ) comprising:
a molding surface having a floor (20), a sidewall extending upward from the floor and having a length along longitudinal axis of the floor and a height (22), the distance between the sidewall's height and the floor forming a first depth of the molding surface.  The floor comprises at least one indentation (26) in a three-dimensional shape of a distinguishing device (abstract), the indentation having a volume that accommodates the distinguishing device and an adhesive (col 2, lines 30+), the indentation having a 
Rodriguez further teaches the dies should comprise a track formed between sidewalls  dimensioned to accommodate a ribbon in a fixed position over the distinguishing device in a predetermined position and prevent movement in a latitudinal plane (col 2, lines 39+).  The track grips the ribbon by friction to prevent it from moving (col 4, lines 1+).  3While Rodriguez teaches said track should be formed on a second half of the die, the courts have held "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice." (see In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 19651983;  MPEP 2144.04).  Thus, it would have been obvious to one of ordinary skill in the art to integrate the ribbon track of Rodriguez’s upper half of the die into the sidewalls on the lower half of the die.
Rodriguez also does not teach the floor with sidewalls should further comprise a stopping wall dimensioned to accommodate a ribbon in a fixed position over the distinguishing device in a predetermined position and prevent movement in a longitudinal plane.  However, Kessler teaches the use of a stop wall at the end of a molded in slot for inserting strips in order to stop the strip and prevent it from passing through the slit (col 4, lines 6+).  Thus, it would have been obvious to one of ordinary skill in the art to include a stop wall in the ribbon track disclosed by Rodriguez in order to stop the strip in a longitudinal plane and prevent it from passing through the track.
	With regards to claim 2, Rodriguez teaches the decoration may be  a “V” device (see Figures).
	With regards to claim 3, Rodriguez teaches the ribbon is a military ribbon.
	With regards to claim 4, Rodriguez teaches a second sidewall extending upward from the floor (see Figures).

	With regards to claim 6, the indentation positioned to accommodate the distinguishing device and measured according to on military uniform regulations (col 2, lines 62+).
	With regards 7 and 8, Rodriguez does not disclose the mold may further comprise two or more indentation. However, the courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP 2144.04).  Thus, it would have been obvious to one of ordinary skill in the art to include multiple indentions in the die of Rodriguez in order to accommodate more than one decoration.
	With regards to claim 18, the molding surface of Rodriguez is understood to be integral with the mold.
Claims 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez (US 5,415,723) in view of Kessler (US 6,884,489), as applied to claims above, and further in view of Doane et al (US 6,893,527).
Rodriguez in view of Kessler is relied upon as above but does not teach the die should be comprised of coating comprising biodegradable aliphatic polyester.  However, Doane teaches an article comprising a natural polymer supporting structure coated with a hydroxyl-functional aliphatic polyester (column 2, line 24+). Said article is biodegradable (title), shapeable, and are competitively priced with commodity plastics.  Thus, it would have been obvious to utilize the coated article of Doane to make the die of Rodriguez because said article is water-resistant, biodegradable, and competitively produced with commodity plastics.
	With regards to claim 14, said limitation requiring the molding surface to be comprised of a 3D printed material is understood to be a method limitation that does not patentably distinguish a claimed 
	With regards to claims 13 and 14, Doane teaches the article is compressible and resilient (col 4, liens 11+)-herein understood to read on the claimed  “elastomeric” limitation.
Communications via Email
The USPTO understands Internet E-mail communications may be more convenient for the applicants, however, communication via Internet e-mail proses risks to information confidentiality. The USPT© will NOT respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122 without a siqned written authorization by applicant in place. 
In the case the applicant wishes to communicate via Internet e-mail, a written authorization may be submitted by mail, fax or electronically prior to any e-mail communication. The following is a sample authorization form which may be used: 
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file." [signature]
 A written authorization may later be withdrawn by filing a signed paper clearly identifying the original authorization. The following is a sample from which may be used by applicant to withdraw the authorization: 
"The authorization given on [date] , to the USPTO to communicate with me via the Internet is hereby withdrawn. I understand that the withdrawal is effective when approved rather than when received." [signature(s)]
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure US20120223036 teaches an alternative military ribbon template.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R KRUER whose telephone number is (571)272-1510.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN R KRUER/Primary Examiner, Art Unit 3649